FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FELIX DINGLASAN BLANCO, JR.,          
                        Petitioner,        No. 05-72159
               v.
                                           Agency No.
                                           A078-031-594
ERIC H. HOLDER JR., Attorney
General,                                     OPINION
                      Respondent.
                                      
         On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Argued and Submitted
            May 4, 2009—Pasadena, California

                    Filed July 15, 2009

  Before: John T. Noonan, Diarmuid F. O’Scannlain, and
             Susan P. Graber, Circuit Judges.

                 Opinion by Judge Graber




                           8963
                     BLANCO v. HOLDER                  8965




                        COUNSEL

Russell L. Marshak, Popkin, Shamir & Golan, Los Angeles,
California, for the petitioner.

Lauren Fascett and Song E. Park, Office of Immigration Liti-
gation, Civil Division, U.S. Department of Justice, Washing-
ton, D.C., for the respondent.
8966                       BLANCO v. HOLDER
                               OPINION

GRABER, Circuit Judge:

   Is an alien’s otherwise complete and timely application for
adjustment of status properly rejected as untimely for the sole
reason that his lawyer’s accompanying check for the proper
amount of the filing fee was inadvertently unsigned? We
answer that question “no” and, therefore, grant the petition for
review.1

      FACTUAL AND PROCEDURAL BACKGROUND

   Petitioner Felix Dinglasan Blanco, Jr., is a native and citi-
zen of the Philippines. He entered the United States on Janu-
ary 24, 1997, as a nonimmigrant crewman with authorization
to remain for one month. He overstayed and, approximately
four years later, married a lawful permanent resident.

   Petitioner’s wife submitted a Form I-130, Petition for Alien
Relative, on his behalf on April 27, 2001, with the Immigra-
tion and Naturalization Service (“INS”).2 The form was fully
  1
     Petitioner raised three other issues in his petition, which we address
here: First, Petitioner is correct that the Board of Immigration Appeals
(“BIA”) erred in holding that he is removable under 8 U.S.C.
§ 1227(a)(1)(A), but that error is harmless because Petitioner conceded
removability on other grounds. See Larita-Martinez v. INS, 220 F.3d 1092,
1095 (9th Cir. 2000) (holding that an error that does not prejudice a peti-
tioner’s case is a harmless error). Second, the BIA did not abuse its discre-
tion in refusing to grant Petitioner a continuance because there was no
evidence of the government’s alleged stipulation that Petitioner qualified
as a “grandfathered alien” under 8 U.S.C. § 1255(i) and the immigration
judge gave the parties time to conference about the issue. See Barapind
v. Reno, 225 F.3d 1100, 1113 (9th Cir. 2000) (holding that we review for
abuse of discretion). Third, the BIA acted properly in permitting single-
member review of Petitioner’s appeal, 8 C.F.R. § 1003.1(e), and in issuing
a brief decision, id. § 1003.1(e)(5).
   2
     The INS ceased to exist on March 1, 2003, when its functions were
transferred to the Department of Homeland Security. See Homeland
Security Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135. We refer to
the agency as the INS because the hearings in this case took place before
the transfer.
                       BLANCO v. HOLDER                     8967
completed and signed; accompanying it were fully completed
and signed Biographic Data Form G-325, true copies of the
marriage certificate and the wife’s alien resident card, and a
check from Petitioner’s counsel for $110 made payable to the
INS as payment for the I-130 filing fee. Apparently by acci-
dent, the check was unsigned.

   The INS received Petitioner’s application on April 29,
2001. Approximately four months later, the INS returned the
whole application package to Petitioner’s counsel, noting that
an unsigned check was not acceptable and requesting a signed
check or money order. Counsel immediately signed the check
that had been returned and resubmitted it, along with the
whole petition packet, to the INS. The INS received the peti-
tion for the second time, with the now-signed check, on Sep-
tember 4, 2001.

  Petitioner’s wife became a naturalized citizen of the United
States in March 2002. She renewed her petition on his behalf
and, as the spouse of a citizen, Petitioner applied for adjust-
ment of status under 8 U.S.C. § 1255(i).

   The INS denied Petitioner’s application for adjustment of
status. The agency first noted that Petitioner was ineligible for
adjustment under 8 U.S.C. § 1255(a) because he had entered
the United States with a nonimmigrant crewman visa. The
agency then rejected the application under 8 U.S.C. § 1255(i)
because, in order to adjust under that section, the visa petition
on his behalf had to have been properly filed on or before
April 30, 2001. The INS ruled that Petitioner’s “initial visa
petition was not properly filed on or before” that date and was
“not approvable at the time of filing,” even though it had been
first received on April 29, 2001. Accordingly, the INS found
Petitioner ineligible for adjustment of status and denied his
application.

  Thereafter, the INS commenced removal proceedings.
After a hearing at which Petitioner conceded removability, an
8968                      BLANCO v. HOLDER
immigration judge found that Petitioner was ineligible to
adjust his status. On appeal, the Board of Immigration
Appeals agreed. The BIA held that Petitioner was ineligible
to adjust his status under 8 U.S.C. § 1255(i) because “he did
not submit a properly filed application on or before the April
30, 2001, sunset date of that provision”; the unsigned check
made the filing defective. Petitioner timely seeks our review.

                            DISCUSSION3

   Title 8 U.S.C. § 1255(i) provides for adjustment of status
to that of an alien lawfully admitted for permanent residence
for certain aliens who are physically present in the United
States. Such an alien may apply for adjustment of status and
must remit with the application “a sum equalling $1,000 as of
the date of receipt of the application, but such sum shall not
be required from . . . an alien who is the spouse . . . of an indi-
vidual who obtained . . . permanent resident status” under
specified statutory provisions. Because he was married to a
permanent resident, Petitioner was not required to pay $1,000
at the time of the application, but the INS charged a $110 fil-
ing fee to process the application. See 8 C.F.R. § 103.7
(authorizing the INS to charge a processing fee for formal
applications or petitions).

   Title 8 C.F.R. § 103.2(a)(7) states in relevant part:

        Receipt Date — (i) General. An application or
      petition received in a[n INS] office shall be stamped
  3
   We review de novo questions of law in removal proceedings. Molina-
Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002). We give Skidmore
deference to a nonbinding agency interpretation only to the extent of its
thoroughness and overall persuasiveness. Morales-Garcia v. Holder, 567
F.3d 1058, 1061 (9th Cir. 2009); see also Skidmore v. Swift & Co., 323
U.S. 134, 140 (1944). Here, the BIA held that Petitioner was ineligible for
an adjustment of status under 8 U.S.C. § 1255(i) without any statutory or
regulatory analysis. Because the BIA’s decision was neither thorough nor
persuasive, we do not defer to it.
                      BLANCO v. HOLDER                       8969
    to show the time and date of actual receipt and,
    unless otherwise specified in part 204 or part 245 or
    part 245a of this chapter, shall be regarded as prop-
    erly filed when so stamped, if it is signed and exe-
    cuted and the required filing fee is attached or a
    waiver of the filing fee is granted. An application or
    petition which is not properly signed or is submitted
    with the wrong filing fee shall be rejected as improp-
    erly filed. Rejected applications and petitions, and
    ones in which the check or other financial instrument
    used to pay the filing fee is subsequently returned as
    non-payable will not retain a filing date . . . .

       (ii) Non-payment. If a check or other financial
    instrument used to pay a filing fee is subsequently
    returned as not payable, the remitter shall be noti-
    fied and requested to pay the filing fee and associ-
    ated service charge within 14 calendar days, without
    extension. If the application or petition is pending
    and these charges are not paid within 14 days, the
    application or petition shall be rejected as improp-
    erly filed. If the application or petition was already
    approved, and these charges are not paid, the
    approval shall be automatically revoked because it
    was improperly filed. If the application or petition
    was already denied, revoked, or abandoned, that
    decision will not be affected by the non-payment of
    the filing or fingerprinting fee.

(Emphases added.) Further, 8 C.F.R. § 103.7(a)(2) provides in
relevant part:

    A charge of $30.00 will be imposed if a check in
    payment of a fee or any other matter is not honored
    by the bank or financial institution on which it is
    drawn. A receipt issued by a[n INS] officer for any
    remittance shall not be binding upon the [INS] if the
    remittance is found uncollectible. Furthermore, legal
8970                      BLANCO v. HOLDER
      and statutory deadlines will not be deemed to have
      been met if payment is not made within 10 business
      days after notification by the [INS] of the dishonored
      check.

(Emphasis added.)

   [1] Those regulations direct that an application or petition
is properly filed when it is actually received, provided that the
application is signed and “the required filing fee” is attached.
Id. § 103.2(a)(7)(i). The regulations further provide that an
application or petition is to be rejected only if the application
is not properly signed or if “the wrong filing fee” is submit-
ted. Id. The initial filing date will be retained unless the appli-
cation is not properly signed, the wrong filing fee is
submitted, or the check or other financial instrument later is
returned as nonpayable. Id.

   [2] No statute or regulation addresses the situation in which
a signed application is accompanied by an unsigned check for
the correct amount of the filing fee.4 The regulations provide
that an application that is submitted with the “wrong filing
fee” must be rejected. 8 C.F.R. § 103.2(a)(7)(i). Contrary to
the BIA’s conclusion, a check for an incorrect amount, how-
ever, is not the same as an unsigned check for the right
amount. A check for an incorrect amount can never result in
payment of the correct filing fee, whether or not the bank hon-
ors it. A check that is not signed, on the other hand, can result
in payment of the correct fee if the bank decides to honor it.
Arthur Winston & Jay Winston, Complete Guide to Credit
and Collection Law 298 (2d ed. 2000).
  4
    We need not and do not decide whether the result would be the same
for an alien who must, under 8 U.S.C. § 1255(i), remit with the application
“a sum equalling $1,000 as of the date of receipt of the application.” As
noted above, Petitioner is exempt from that fee; the processing fee charged
here is not a statutory requirement.
                           BLANCO v. HOLDER                           8971
  A check that is unsigned may be deposited by the recipient
by endorsing on the reverse side of the check the payee’s sig-
nature and guaranteeing to the bank the signature of the maker
of the check. Id. Specifically,

      [w]hen the check is presented to the maker’s bank,
      the bank accepts the check and transfers the funds.
      The maker who receives the debit on the bank state-
      ment will not contact the bank since he or she
      believed the check was signed.

Id. The bank is not, of course, obligated to deposit an
unsigned check; rather, the bank may refuse to deposit a
check not properly signed because, if that check were fraudu-
lent or unauthorized by the payer, the bank faces possible lia-
bility. 1 Henry J. Bailey & Richard B. Hagedorn, Brady on
Bank Checks § 16.06 (revised ed. 2000). But the bank may
honor the check.

   In accordance with these principles, at least one govern-
ment agency accepts unsigned checks for processing. The
Internal Revenue Service sets forth in its Internal Revenue
Manual that remittances and tax returns containing “unsigned
checks can be submitted for processing.” Internal Revenue
Manual § 5.4.1.8.5

   [3] Thus, banks may and sometimes do accept unsigned
checks. So long as the bank accepts liability for an unsigned
check if the deposit turns out to be unauthorized, there is no
legal authority of which we are aware that prevents a bank
from accepting such a check. The bank assumes its own risk
in accepting the check; but, in the absence of a statutory or
regulatory directive, it is not the place of an agency to decide
for the bank whether or not to assume that risk.
  5
   Petitioner brought the Internal Revenue Manual, and other evidence
pertaining to the potential validity of unsigned checks, to the attention of
the BIA. Therefore, there was evidence in the record that contradicted the
BIA’s conclusion that an unsigned check is per se invalid.
8972                   BLANCO v. HOLDER
   [4] The INS could have presented Petitioner’s lawyer’s
unsigned check to the bank and allowed the bank to determine
whether or not to accept the payment. Indeed, the regulations
contemplate “grandfathering” the receipt date of a check that
is dishonored, and the applicant may have a grace period dur-
ing which to make good on the check. 8 C.F.R. § 103.7(a)(2).
The regulation sets forth that the INS will charge a petitioner
who submits a nonpayable check and that statutory deadlines
“will not be deemed to have been met if payment is not made
within 10 business days after notification . . . of the dishon-
ored check.” Id. Although the regulation requires the peti-
tioner to pay within 10 business days (usually the equivalent
of 14 calendar days) in order to retain a deadline, it implicitly
tolerates some flexibility on the part of the agency. Thus, the
regulation demonstrates that the agency does not require
immediate payment in every case.

   [5] To summarize, no regulation specified that the INS
must reject a signed application accompanied by an unsigned
check for the right amount of the fee, when all other aspects
of the application were complete and proper. A regulation, 8
C.F.R. § 103.2(a)(7), did specify that the INS must reject an
application that was “not properly signed” or that was accom-
panied by “the wrong filing fee.” In this case the BIA inter-
preted that regulation to encompass an unsigned check for the
right amount of the fee. But the regulation does not say that
and does not necessarily imply that. For that reason, the BIA
misinterpreted the regulation to cover this situation, so its
decision is contrary to law. Moreover, all the evidence in the
record, including procedures of the Internal Revenue Service,
shows that an unsigned check is not per se invalid. Accord-
ingly, no reasonable adjudicator would find in accordance
with the BIA’s decision. See 8 U.S.C. § 1252(b)(4) (stating
standard of review).

   In a similar case, the Federal Circuit held that the United
States Patent and Trademark Office (“USPTO”) was required
to file a patent application with an unsigned check on the date
                            BLANCO v. HOLDER                             8973
that the agency first received it. Dubost v. U.S. Patent &
Trademark Office, 777 F.2d 1561 (Fed. Cir. 1985). The
USPTO’s decision to the contrary could not be sustained
because it “rested on faulty legal premises.” Id. at 1566. The
statute in Dubost was similar to the regulation here; it
required that the “application must be . . . accompanied by the
fee required by law.” 35 U.S.C. § 111; Dubost, 777 F.2d at
1565. Here, 8 C.F.R. § 103.2(a)(7)(i), on which the BIA
relied, requires that an application have “the required filing
fee . . . attached.” The Dubost court reasoned that a regulatory
provision allowing the USPTO to delay or cancel credit for
payment sent in forms other than certain listed forms sug-
gested that unconditional payment with the application was
not absolutely required. 777 F.2d at 1565-66. Similarly, here,
the regulatory provisions for how to handle dishonored checks
—contemplating that deadlines could be met even with some
delay if payment was resubmitted—suggest that unconditional
payment with the application was not absolutely required.6

   [6] By rejecting Petitioner’s application on the basis of an
unsigned check, the INS did not demonstrate “flexibility” in
enabling Petitioner to take advantage of the adjustment of sta-
tus provision of 8 U.S.C. § 1255(i). Balam-Chuc, 547 F.3d at
1046. Petitioner was present in the United States on Decem-
ber 21, 2000, and he petitioned the Attorney General for an
immigration visa before April 30, 2001. His application con-
   6
     This case is distinguishable from Balam-Chuc v. Mukasey, 547 F.3d
1044, 1046 (9th Cir. 2008), on the facts. There, the INS did not receive
the application until about six weeks after the statutory deadline, and we
held that equitable tolling did not apply to the statutory deadline promul-
gated in 8 U.S.C. § 1255. Balam-Chuc, 547 F.3d at 1046-51. By contrast,
here, the record shows without dispute that Petitioner’s counsel submitted
a full and complete application, including the proper amount for the filing
fee, on April 27, 2001, and that the INS received it on April 29, 2001—
before the statutory deadline. As discussed in the text, it is contrary to evi-
dence Petitioner submitted in the record and to the implications of the
agency’s own regulations for the INS to consider an unsigned check per
se invalid.
8974                   BLANCO v. HOLDER
tained all the “necessary supporting documents” and included
the proper amount for the filing fee. Id. Rejecting Petitioner’s
application on the basis that an unsigned check is per se
invalid was contrary to the agency’s regulations and the facts
Petitioner brought to its attention.

  Petition GRANTED; REMANDED for further proceed-
ings.